         Case 1:20-cv-04234-JPO Document 31 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NEW YORK GROUP FOR PLASTIC
 SURGERY LLP,
                     Plaintiff,                                  20-CV-4234 (JPO)

                    -v-                                               ORDER

 ANTHEM BLUE CROSS and ANTHEM
 INC.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Defendant filed an Exhibit to a Reply Affirmation in Support of a Motion to Dismiss

without any viewing restrictions. (Dkt. No. 29-1.) The Court respectfully directs the Clerk of

Court to strike Defendant’s Exhibit A to its Reply Affirmation in Support of a Motion to Dismiss

without any Viewing Restrictions. (Dkt. No. 29-1.) The redacted version of the Exhibit remains

available at Docket Number 30-1.

       SO ORDERED.

Dated: October 23, 2020
       New York, New York
                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
